DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42-47, 51, 52, and 55-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt (US 5,527,353, of record) and further in view of Du (EP 855170, of record) and Della Corna (US 4,955,899, of record).
 	Schmitt teaches an assembly including a textile substrate 2 (first textile layer), an expanded PTFE (ePTFE) layer or lining 4 (second layer), and an adhesive disposed therebetween (Figure 1, Column 4, Lines 55+, and Column 5, Lines 64+), wherein (a) said first layer can be made by knitting (Column 2, Lines 65+) and (b) said first layer is formed of polyester (Column 5, Lines 50+). 
Schmitt, though, is completely silent with respect to the type of adhesive. However, the claimed adhesive (aromatic polycarbonate urethane as a reaction product of a macroglycol, a diisocyanate, and a chain extender) represents a known adhesive used in the medical industry (e.g. stent-graft assembly), as shown for example by Du (Page 8, Lines 1 -5- Pinchuk is incorporated by reference). It is emphasized that the adhesive disclosed by Du (that which is disclosed by Du) is used to bond dissimilar materials, wherein first and/or second materials can be PTFE (Page 6, Lines 5-20). As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use the claimed urethane adhesive in the assembly of Schmitt. 
It is further noted that ePTFE is defined by nodes and fibrils (inherent structure to ePTFE) and the adhesive layer of Schmitt in view of Du would be expected to be disposed with said pores.
With further respect to claims 42 and 56, the method of Du involves a spraying step (Page 8, Lines 5+).
Also, regarding claims 42 and 56, the language “so that when a suture hole or a needle hole is formed through the implantable structure the elastomeric bonding agent is disposed to seal at least that portion of the suture hole or the needle hole formed in the elastomeric bonding agent and the second layer so that the implantable structure is self-sealing” fails to structurally distinguish the claimed structure from that of the prior art references (structure of references would be expected to behave in a manner consistent with that detailed by the claim).
Additionally, regarding claims 42 and 56, Pinchuk suggests reaction products of 1,6 hexanediol and carbonates (in general) to form aliphatic polycarbonate diols (Column 5, Lines 57+) and such is seen to correspond with the claimed polyhexamethylene carbonate (1,6 hexanediol is also known as hexamethylene diol).  The final polycarbonate urethane would similarly be aromatic (reaction product or said diol, an isocyanate, and a chain extender- same reaction products as Applicant).      

Della Corna, on the other hand, is directed to a similar vascular graft assembly and teaches that it is desired to longitudinally compress an ePTFE tube in order to impart longitudinal compliance (Column 1, Lines 19-26 and Column 2, Lines 39-44). More particularly, Della Corna teaches that there are several instances in which it is desired for an ePTFE tube to longitudinally stretch and such does not occur when an ePTFE tube, which is not very elastic, is not longitudinally compressed (Column 1, Line 42 - Column 2, Line 38). Della Corna specifically describes compression amounts that are substantially encompassed by the broad range of the claimed invention (Column 6, Lines 15-25).  As such, one having ordinary skill in the art at the time of the invention would have been amply motivated to longitudinally compress the ePTFE tube of Schmitt.  
As to claim 52, Schmitt teaches the use of polyesters, polypropylenes, and polytetrafluoroethylenes (Column 5, Lines 60+).	
With respect to claim 55, Du references the polycarbonate urethane materials disclosed in Pinchuk and such materials have a makeup and hardness in accordance to the claims (polycarbonate urethanes of Pinchuk are actually disclosed by applicant as being suitable adhesives).	
As to claim 57, Pinchuk teaches the claimed urethane (Columns 5 and 6).
4.	Claim 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt, Du, and Della Corna as applied in claim 42 above and further in view of Tresconv (US 5,607,464, of record).	
.
5.	Claims 49, 50, and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt, Du, and Della Corna as applied claim 42 above and further in view of Medell (US 3,479,670, of record) and/or McIntyre (US 5,976,192, of record).
Schmitt teaches the claimed composite structure as detailed above. In this instance, though, the vascular graft of Schmitt does not include an external support coil (support member). However, such external supports are extensively used in the manufacture of similar graft assemblies, as shown for example by McIntyre (Figure 2 and Column 6, Lines 25-32) and Medell (Column 1, Lines 25-35). In particular, McIntyre states that such an external support member increases the kink resistance and crush resistance of graft assemblies. As such, one of ordinary skill in the art at the time of the invention would have found it obvious to include a filament outside the multi-layer graft structure, it being recognized that the aforementioned benefits would be desirable in the structure of Schmitt.
6.	Claims 58-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt, Du, and Della Corna and further in view of Burnside (US 6,626,939, of record).

Lastly, regarding claim 58 (incorporates claim 42), the language “so that when a suture hole or a needle hole is formed through the implantable structure the elastomeric bonding agent is disposed to seal at least that portion of the suture hole or the needle hole formed in the elastomeric bonding agent and the second layer so that the implantable structure is self-sealing” fails to structurally distinguish the claimed structure from that of the prior art references (structure of references would be expected to behave in a manner consistent with that detailed by the claim).
With respect to claim 59, Du references the polycarbonate urethane materials disclosed in Pinchuk and such materials have a makeup and hardness in accordance to the claims (polycarbonate urethanes of Pinchuk are actually disclosed by applicant as being suitable adhesives).
7.	Claim 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt, Du, and Della Corna as applied in claim 42 above and further in view of Thompson (US 5,758,562, of record).

In any event, it is extremely well known and conventional to includes such agents in similar implantable devices (prostheses) in order to reduce thrombogenicity (development of clots), as shown for example by Thompson (Column 13, Lines 4-16).  One of ordinary skill in the art at the time of the invention would have found it obvious to include said agent in the prostheses of Schmitt for the benefits detailed above.         
8.	Claims 42-47, 52-54, 56, and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chouinard and further in view of Du, and Della Corna.
Chouinard teaches a medical assembly comprising a stent 22 formed of PET (claimed first layer of textile material). The reference further teaches the inclusion of a membrane 30 on the inside or outside of said stent (Column 9, Lines 65+), wherein said membrane can be formed with ePTFE (Column 9, Lines 6+) and said membrane can be adhesively attached to said stent (Column 9, Lines 65+). In such an instance, however, Chouinard is completely silent with respect to the type of adhesive.
However, the claimed adhesive (aromatic polycarbonate urethane) represents a known adhesive used in the medical industry (e.g. stent-graft assembly), as shown for example by Du (Page 8, Lines 1 -5). It is emphasized that the adhesive disclosed by Du is used to bond dissimilar materials, wherein first and/or second materials can be PTFE (Page 6, Lines 5-20). As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use the claimed urethane adhesive in the assembly of Chouinard. It is further noted that the 
Also, regarding the independent claims, Du (as referenced in Pinchuk) teaches a stent-graft structure comprising a polycarbonate urethane adhesive. More particularly, the references teach a urethane formed as a reaction product of an aliphatic polycarbonate macroglycol, a diisocyanate (e.g. methylene bisphenyl diisocyanate), and a chain extender (e.g. 1,4 butanediol) (Column 4, Line 19-23 and Column 5, Lines 43-Column 6, Line ).
With specific respect to the macroglycol, Pinchuk suggests reaction products of 1,6 hexanediol and carbonates (Column 5, Lines 57+) and such is seen to correspond with the claimed polyhexamethylene carbonate (1,6 hexanediol is also known as hexamethylene diol).      
Also, regarding claims 42 and 56, the language “so that when a suture hole or a needle hole is formed through the implantable structure the elastomeric bonding agent is disposed to seal at least that portion of the suture hole or the needle hole formed in the elastomeric bonding agent and the second layer so that the implantable structure is self-sealing” fails to structurally distinguish the claimed structure from that of the prior art references (structure of references would be expected to behave in a manner consistent with that detailed by the claim).
Lastly, with respect to claims 42 and 56, Chouinard, is silent with respect to a compression step. 
Della Corna, on the other hand, is directed to a similar vascular graft assembly and teaches that it is desired to longitudinally compress an ePTFE tube in order to impart 
Regarding claim 43, stent layer 22 comprises a braided configuration (Column 8, Lines 10+).
As to claim 47, Chouinard teaches a wide variety of arrangements (Column 3, Lines 45-60).
With respect to claims 53 and 54, the assembly of Chouinard further includes a graft layer 26 formed with ePTFE (Column 9, Lines 3+).
As to claims 58 and 60, Chouinard recognizes the use of heat and pressure (thermal and pressure bonding) (Column 10, Lines 1-2).
As to claim 57, Pinchuk teaches the claimed urethane (Columns 5 and 6).
Response to Arguments
9.	Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive. 
	Applicant’s initial argument regarding Schmitt has been addressed on Pages 10 and 11 of the previous communication. 

	In terms of the lead compound analysis, one of ordinary skill in the art at the time of the invention would in fact have been motivated to select the claimed compound as a lead compound given the express disclosure to use polycarbonate diols that are a reaction product of 1,6 hexane diol and carbonates.  The above mentioned references clearly identify polyhexamethylenecarbonate diols as an aliphatic polycarbonate of hexane 1,6 diol.  It is 
Applicant contends that neither Du nor Pinchuk ‘431, nor any other disclosure of record, establishes the problem solved by Applicant’s claimed invention was known. In response to applicant's argument.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is emphasized that a proper prima facie case of obviousness does not require for a prior art reference and/or combination of prior art references to specifically identify purported benefits detailed by Applicant. 
 	Applicant further argues that the Examiner has failed to demonstrate that polyhexamethylenecarbonate diol is indeed a reaction product of 1,6 hexanediol with ethylene carbonate.  As detailed above, US ‘868 and US ‘430 do in fact provide evidence that polyhexamethylenecarbonate diols are in fact aliphatic polycarbonates of hexane 1,6 diol.
	Applicant contends that Du and/or Pinchuk ‘431 are completely silent regarding a self-sealing implantable graft structure.  Again, any “self-sealing” characteristic would be expected to be present following the teachings of the prior art (inclusion of polycarbonate adhesive comprising a polycarbonate diol, an isocyanate, and a chain extender via spraying between a structure defined by an ePTFE layer defined by nodes and fibrils and a polyester textile sleeve).  
	Applicant argues that Du and/or Pinchuk ‘431 fails to disclose or suggest any longitudinal compression.  The Examiner agrees.  The pending rejection, however, involves the modification of Schmitt, for example, with Della Corna.  Della Corna specifically states that it is desired to longitudinally compress an ePTFE tube (in a vascular graft assembly) in order to impart longitudinal compliance.  Thus, one of ordinary skill in the art at the time of the invention would have been amply motivated to impart such a compression to the ePTFE layer of Schmitt.
	Applicant contends that an unexpected property of reduced suture line bleeding is believed to result because the manufacturing process escribed in US Publication 2018/0345624.  First, it is noted that the claims are directed to an article or implantable structure having a first layer of polyester textile material, a second layer of ePTFE, and an elastomeric bonding agent therebetween.  This is identical to the structure of the applied prior arty references of record.  
Applicant argues that the Examiner’s inherency argument constitutes an improper retrospective view of inherency and should be withdrawn.  As best can be determined by Applicant’s original disclosure, the claimed characteristics are achieved by spraying an adhesive on an ePTFE layer and such is directly analogous to the method taught by Du.  This is particularly evidenced by claim 58 that requires “disposing the elastomeric bonding agent within the pores of the microporous structure via spraying”.  There is absolutely nothing in the original disclosure that identifies additional factors that contribute to any of the claimed characteristics (they appear to necessarily result from spraying an adhesive on an ePTFE tube having a microporous structure).
As to Exhibits A and G, the response on Page 14 of the previous communication remains applicable.
Regarding Trescony, Medell, McIntyre, Burnside, and Thompson, these references are simply applied to modify the implantable structures taught by Schmitt and/or Chouinard.  

Applicant further contends that the claims include a novel composition.  This argument is not entirely understood since Applicant identifies suitable compositions as those taught by Pinchuk ‘742 and Pinchuk ’431 (which were patented nearly 30 years ago).  As detailed above, polyhexamethylenecarbonate is a common aliphatic polycarbonate of 1,6 hexane diol and the specific types of isocyanate and chain extender correspond with perhaps the most well-known and conventional components of polycarbonate urethanes.       
.  
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 2, 2021